 1                                                                  JS-6
 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11
     MARIE EDNA GARBANZOS,                    Case No.: 2:18-cv-09090-SVW-JEM
12
           Plaintiff,                         [PROPOSED] ORDER TO DISMISS
13                                            ACTION WITHOUT PREJUDICE
     vs.
14                                            Honorable Stephen V. Wilson
   BANK OF NEW YORK MELLON;
15 NATIONSTAR MORTGAGE, LLC; MR.
   COOPER and DOES 1-10, inclusive,
16
                          Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                        –1–
                [PROPOSED] ORDER TO DISMISS WITHOUT PREJUDICE
 1        Plaintiff MARIE EDNA GARBANZOS (“Plaintiff”), and Defendants BANK
 2 OF NEW YORK MELLON, NATIONSTAR MORTGAGE, LLC, d/b/a MR.

 3 COOPER (erroneously sued as a separate Defendant) (“Defendants”), after jointly

 4 stipulating that this Court dismiss this case against Defendant without prejudice,

 5 hereby pray that this Court enter an Order dismissing this action without prejudice,

 6 with each party to bear its own litigation costs.

 7

 8 IT IS SO ORDERED.

 9

10 ________________________
    11/1/2018                              _____________________________________
11 Date                                    Honorable Stephen V. Wilson
12
                                           United States District Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            –1–
               [PROPOSED] ORDER TO DISMISS WITHOUT PREJUDICE
